 

Monaker Group, Inc. 10-Q [mkgi-10q_113018.htm]

 

Exhibit 10.14

 



FORM OF FIRST AMENDMENT TO
SECURITIES PURCHASE AGREEMENT AND WARRANTS

 

This First Amendment to Securities Purchase Agreement and Warrants (this
“Agreement”) dated January 15, 2019 and effective October 2, 2018 (the
“Effective Date”), is by and between Monaker Group, Inc., a Nevada corporation
(the “Company”) and [Hudson Bay Master Fund Ltd./ Sabby Volatility Warrant
Master Fund, Ltd. (“Hudson”)/(“Sabby”)](the “Warrant Holder”), each a “Party”
and collectively the “Parties.”

W I T N E S S E T H:

 

WHEREAS, on September 28, 2018, the Company and certain investors, including the
Warrant Holder (collectively, the “Warrant Holders”) entered into a Securities
Purchase Agreement (the “Securities Purchase Agreement”), in connection with the
sale by the Company to the Warrant Holders of an aggregate of 905,000 shares of
common stock (the “Shares”) at a purchase price of $2.10 per share (the
“Offering”);

 

WHEREAS, the Offering closed on October 2, 2018;

 

WHEREAS, for each share of common stock purchased by a Warrant Holder in the
Offering, such Warrant Holder received from the Company a registered warrant to
purchase eight-tenths of a share of common stock (the “Warrants”);

 

WHEREAS, the Warrants issued to the Warrant Holder were evidenced by Common
Stock Purchase Warrants which have an effective date of October 2, 2018 (the
“Warrant Agreements”); and

 

WHEREAS, the Parties desire to amend (a) the Securities Purchase Agreement, to
revise the language relating to exempt issuances; and (b) the Warrant
Agreements, to provide a carve-out to, and exemptions from, the anti-dilution
rights set forth in Section 3(b) of the Warrant Agreements, on similar terms as
are set forth in the Securities Purchase Agreement, as amended, each pursuant to
the terms and conditions of this Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, $10 and other good and valuable consideration provided by the
Company to the Warrant Holder, which the Warrant Holder confirms the receipt and
sufficiency of, and other consideration, which consideration the Parties hereby
acknowledge and confirm the receipt and sufficiency of, the Parties hereto agree
as follows:

 

1.                 

Amendment to Securities Purchase Agreement. Effective as of the Effective Date,
the definition of “Exempt Issuance” in Section 1.1 of the Securities Purchase
Agreement shall be amended to revise the reference to “12 month calendar period”
in Section (a) thereof, to “calendar year period”.

 

2.                 

Amendment to Warrant Agreements. Effective as of the Effective Date, a new
Section 3.h shall be deemed added to each of the Warrant Agreements as follows:

 

 



First Amendment Securities Purchase Agreement and Warrants

Page 1 of 2

 

 

 

“h) 

Exclusion for Exempt Issuances. The terms, conditions, anti-dilutive and other
rights and requirements set forth in Section 3.b, above, shall not apply to any
Exempt Issuances.”

 

3.                 

Consideration. Each of the Parties agrees and confirms by signing below that
they have received valid consideration in connection with this Agreement and the
transactions contemplated herein.

4.                 

No Material Non-Public Information. The Company represents to the Warrant Holder
that nothing herein constitutes material non-public information and the Company
has disclosed all material, non-public information (if any) provided to the
Warrant Holder by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection herewith and
prior to the date hereof. In addition, the Company acknowledges and agrees that
no confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Warrant Holder or any of its affiliates, on the other hand, currently exist.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above to be effective as of the Effective Date.

 

(“Company”)

 

Monaker Group, Inc.

 

By:__________________________

 

Its:__________________________

 

Printed Name:_______________________

 

 

(“Warrant Holder”)

 

[Hudson Bay Master Fund Ltd./ Sabby Volatility Warrant Master Fund, Ltd.]

 

By:__________________________

 

Its:__________________________

 

Printed Name:_______________________

 

 

 



First Amendment Securities Purchase Agreement and Warrants

Page 2 of 2

 